Citation Nr: 1741192	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-17 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a seizure disorder as secondary to a service-connected disability.

2.  Whether new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder to include depression and adjustment reaction with mixed emotion, and if so, whether service connection is warranted as secondary to seizures.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to September 1984.  The Veteran also served from September 1985 to October 1993, but his discharge was under other than honorable conditions. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision and a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case has been certified to the Board from the Roanoke, Virginia RO.

In June 2017, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing in Washington, D.C.  A copy of the transcript has been associated with the claims file.  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue of service connection for depression has been recharacterized on the front page of this decision as service connection for depression and adjustment reaction with mixed emotion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a seizure disorder as secondary to a service-connected disability, an acquired psychiatric disorder as secondary to seizures, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2007 rating decision denied service connection for a seizure disorder and depression; the Veteran did not perfect an appeal.  

2.  Evidence submitted since the November 2007 rating decision, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the seizure disorder and depression claims, and therefore raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The November 2007 rating decision which denied service connection for a seizure disorder and depression is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been received since the November 2007 rating decision; thus, the claim of entitlement to service connection for a seizure disorder, secondary to a service-connected disability and service connection for an acquired psychiatric disorder to include depression and adjustment reaction with mixed emotion, as secondary to seizures, are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

In a November 2007 rating decision, service connection for a seizure disorder and depression was denied.  A notice of disagreement was not received within the subsequent one-year period nor was pertinent evidence received.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, the RO's November 2007 rating decision is final and the last final decision on the issue under consideration in this decision.  38 U.S.C.A. § 7105.  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the last prior final decision, evidence has been added to the record.  The additional evidence of record consists of medical records and the Veteran's June 2017 hearing testimony noting that he was diagnosed with, and treated for, a seizure disorder and psychiatric disorders.  Medical evidence established that the Veteran was diagnosed with depression in November 2011 and has been treated with medication and counseling through the VA.  Also, medical evidence established that the Veteran was diagnosed with an adjustment reaction with mixed emotions in September 2002.  The Veteran was diagnosed with a seizure disorder in November 2011 and treated with medication.  The reason for the prior final denial was that there was no diagnosis or medical evidence establishing that the Veteran currently had a seizure disorder or a psychiatric disorder.  Also, there was no evidence that a seizure disorder or psychiatric disorders was incurred in or was caused by active duty service.  In other words, the current diagnosis and in-service incurrence elements were missing.  This recent evidence establishes that the Veteran has a current diagnosis for a seizure disorder and psychiatric disorders.
 
For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person making them.  Justus v. Principi, 3 Vet. App. 510 (1992); Meyer v. Brown, 9 Vet. App. 425 (1996); King v. Brown, 5 Vet. App. 19 (1993); Duran v. Brown, 7 Vet. App. 216 (1994).  Evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010)

Thus, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  There is a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim if the new evidence causes VA to obtain a medical opinion.  38 C.F.R. § 3.156(a) (2016).  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  That reopening then triggers VA's duty to assist in providing the claimant with a VA examination.  

In this case, the additional lay and medical evidence suggests a basis for service connection.  That evidence raises a reasonable possibility of substantiating the claim.  The Board finds that new and material evidence has been received since the November 2007 rating decision.  Therefore, the claim of entitlement to service connection for a seizure disorder as secondary to a service-connected disability and an acquired psychiatric disorder to include depression and adjustment reaction with mixed as secondary to seizures, is reopened.  


ORDER

The petition to reopen the claim of entitlement to service connection for a seizure disorder as secondary to a service-connected disability, is granted.  

The petition to reopen the claim of entitlement to service connection for an acquired psychiatric disorder to include depression and adjustment reaction with mixed emotion as secondary to seizures, is granted.  


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary to have a complete record to decide the claim for an increased rating, so the Veteran is afforded every possible consideration.

At his Board hearing, the Veteran asserted that his seizure disorder is etiologically related to his service-connected left wrist myofascial syndrome.  He then asserted that his acquired psychiatric disorder characterized as depression and adjustment reaction with mixed emotion was secondary to his seizure disorder.  The Veteran limited his appeal to secondary service connection.

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  There must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.  The regulation, 38 C.F.R. § 3.310 (b) indicates that VA will not concede aggravation where no baseline is established by medical evidence.

In this case, the Veteran reported seizures in 2003, but was initially diagnosed with a seizure disorder in November 2011 and treated with medication.  During his June 2017 Board hearing, the Veteran stated that he suffered a head injury in 1999 and was diagnosed with seizures and given medication to treat the seizures.  He was prescribed a higher dosage in 2001 to treat his seizures.  In 2004, the Veteran no longer took his medication and did not have a seizure until 2005 three months after he lost his grip climbing a forklift and hit his head, which he attributed to his service-connected left wrist myofascial syndrome.  The Veteran asserted that his fall aggravated his seizures that he started having in 1999.  The Veteran has been prescribed medication to control his seizures since his fall in 2005.  The Veteran stated that he did not have a seizure from about 2005 to 2015.  He attributed his 2015 seizure to the stress of his mother dying.  

During an October 2003 VA physical examination, the Veteran stated that he had a seizure in 2001 when he attempted to quit using alcohol, which required a visit to University Hospital.  The Board notes that University Hospital of Waco, Texas

In a November 2003 VA appointment, the Veteran endorsed seizures due to drug and alcohol withdrawal.  

During a December 2003 VA substance abuse evaluation, the Veteran stated that he had blackout seizures when he used drugs, such as cocaine, marijuana, and alcohol.

The Veteran asserted at the Board hearing that his acquired psychiatric disorder characterized as depression and adjustment reaction with mixed emotion was secondary to his seizure disorder.  The Veteran was first diagnosed and treated for depression in November 2011 and diagnosed with an adjustment reaction with mixed emotions in September 2002.  He has been treated with medication and counseling through the VA.  

The Board notes that the Veteran has not been afforded a VA examination to include a VA medical opinion in order to determine if the Veteran's current seizure disorder is etiologically related to service-connected left wrist myofascial syndrome.  Also, the Veteran has not been afforded a VA examination to include a VA medical opinion in order to determine if the Veteran's current psychiatric disorder is etiologically related to his seizure disorder.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  In this case, VA medical opinions that address the question of secondary service connection are necessary.

Because the Board's decision on the other claims on appeal could determine whether the Veteran meets the schedular requirements for a TDIU, the Veteran's claim for a TDIU is inextricably intertwined with this remand and the Board cannot fairly proceed in adjudicating the TDIU claim until the other claims have been resolved.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record copies of all records of the Veteran's 2005 workplace event involving his fall from a forklift at Bledsoe Brace Company in Arlington, Texas, including any worker's compensation records.

2.  Schedule the Veteran for a VA examination to determine the etiology of the Veteran's seizure disorder.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Any indicated tests, including X-rays if indicated, should be accomplished.  Based on a review of the record and any examination findings, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current seizure disorder is proximately due to, or the result of, the service-connected left wrist myofascial syndrome.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current seizure disorder is permanently aggravated by the Veteran's service-connected left wrist myofascial syndrome.  If such aggravation is found present, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's seizure disorder found present prior to aggravation; (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected left wrist myofascial syndrome based on medical considerations.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  The examiner should consider the Veteran's assertion that his service-connected left wrist disability resulted in a 2005 workplace event involving a fall from a forklift in which he sustained a head injury.  

2.  Schedule the Veteran for a VA examination to determine the etiology of the Veteran's acquired psychiatric disorder.  .  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Any indicated tests, including X-rays if indicated, should be accomplished.  Based on a review of the record and any examination findings, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current acquired psychiatric disorder to include depression and adjustment reaction with mixed emotion is proximately due to, or the result of, the Veteran's seizure disorder.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current acquired psychiatric disorder to include depression and adjustment reaction with mixed emotion is permanently aggravated by the Veteran's seizure disorder.  If such aggravation is found present, the examiner should address the following medical issues: (1) The baseline manifestations of the Veteran's acquired psychiatric disorder to include depression and adjustment reaction with mixed emotion found present prior to aggravation; (2) The increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's seizure disorder disability based on medical considerations.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


